 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   CHARANJIT SINGH,

 9                             Petitioner,                Case No. C19-0890-JLR-MAT

10          v.                                            ORDER GRANTING STIPULATED
                                                          MOTION TO STAY AND ABEY
11   UNITED STATES DEPARTMENT OF
     HOMELAND SECURITY, et al.,
12
                               Respondents.
13

14          Petitioner initiated this 28 U.S.C. § 2241 immigration habeas action to obtain an emergency

15   stay of removal and to challenge the procedures that led to the issuance of an expedited removal

16   order against him. (Dkt. 1-2.) On June 6, 2019, the Court temporarily stayed his removal and

17   ordered the Government to file a habeas return within 30 days. (Dkt. 2.) On July 5, 2019, the

18   parties filed a stipulation and proposed order to stay and abey this action pending U.S. Citizenship

19   and Immigration Services’ (“USCIS”) de novo review of the negative credible fear finding of

20   petitioner. (Dkt. 5.) Based on the foregoing, the Court finds and ORDERS:

21          (1)     The parties’ stipulated motion to stay and abey (Dkt. 5) is GRANTED;

22          (2)     This action is STAYED pending resolution of the administrative proceedings

23   related to USCIS’s de novo review of the negative credible fear finding of petitioner;



     ORDER GRANTING STIPULATED
     MOTION TO STAY AND ABEY - 1
 1          (3)     The parties shall file a joint status report within 21 days of the resolution of the

 2   administrative proceedings related to the credible fear determination; and

 3          (4)     The Clerk is directed to send copies of this order to the parties and to the Honorable

 4   James L. Robart.

 5          Dated this 12th day of July, 2019.

 6

 7                                                         A
                                                           Mary Alice Theiler
 8                                                         United States Magistrate Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER GRANTING STIPULATED
     MOTION TO STAY AND ABEY - 2
